Citation Nr: 0506303	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-32 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wounds (SFW) residuals, right calf, ankle, and foot, with 
scars, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for SFW residuals, 
right lateral calf, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for polymyalgia 
rheumatica (rheumatoid arthritis) as secondary to service-
connected SFW residuals.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In the July 2002 notice of disagreement, the veteran appeared 
to raise claims of entitlement to service connection for a 
low back disorder and peripheral neuropathy as secondary to 
his service-connected SFW residuals.  Although these are 
referred to in the rating decisions, the case file reflects 
no development or adjudication.  They are referred to the RO 
for appropriate action.

In light of the documented history of the veteran's SFWs and 
the determinations in the October 2003 rating decision, the 
Board has styled the case to include three issues for which 
the veteran perfected an appeal.


FINDINGS OF FACT

1.  The veteran's SFW residuals, right lower leg and right 
foot, manifest subjectively with complaints of pain, 
primarily upon walking or standing for periods greater than 
five minutes, tiredness and lack of endurance.  Weakness, 
stiffness, and swelling, red, or hot, are denied.  The SFW 
residuals, right foot, manifest objectively with a slight 
limp when walking, some tenderness in the area of the scars 
at the dorsal lateral, fourth metatarsal, and, along the 
fifth metatarsal.  No ambulatory aid device is used.

2.  Severe muscle group disability for the SFW residuals, 
right lower leg and right foot, has not been more nearly 
approximated.

3.  The SFW residuals, right lateral thigh, manifest 
subjectively with complaints of pain and lack of endurance.  
They manifest objectively with a 4.5 cm by .75 cm scar on the 
right lateral thigh.  It is slightly hypopigmented and tender 
due to minimal disruption of subcutaneous tissue.  There is 
normal texture, no adherence, ulceration, or depression.

4.  Moderately severe muscle group disability for the SFW 
residuals, right lateral thigh, has not been more nearly 
approximated.  

5.  The veteran is diagnosed with rheumatoid arthritis.

6.  The evidence of record does not show rheumatoid arthritis 
to have been caused or made worse by the service-connected 
SFW residuals.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
SFW residuals, right lower leg and right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.55, 4.56, 4.3, 4.7, 4.14, 4.73, Diagnostic Codes 
(DCs) 5311, 5312, 5314 (2004).

2.  The requirements for a rating in excess of 10 percent for 
SFW scar residuals, right lateral thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.40, 4.55, 4.56, 4.3, 4.7, 4.118, DCs  7805-5314 
(2004).

3.  Rheumatoid arthritis was not proximately due to, the 
result of or aggravated by the service-connected anxiety SFW 
residuals.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In a letter dated in October 2003 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran of the evidence obtained by the RO, 
instructed him to provide medical evidence that his 
rheumatoid arthritis was caused by his SFW residuals, and 
that the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The Board 
construes the instruction to provide medical evidence of a 
linkage between the rheumatoid arthritis and SFW as 
reasonably informing the veteran to submit any evidence in 
his possession.  In a November 2003 VA Form 21-4138 submitted 
in response to the letter, the veteran, through his 
representative, informed the RO that there was no further 
evidence to submit, and requested the RO to proceed with the 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application for 
an increase and secondary service connection was received in 
June 2001.  Thereafter, in a decision dated in June 2002, the 
application was denied, and in a decision dated in October 
2003, an increase for less than the schedular maximum was 
granted.  Only after that decision was promulgated did the 
AOJ, in October 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Id. at 119.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The Board specifically notes 
that, in Pelegrini, the Court specifically spoke to the 
situation of a claim which was filed prior to the enactment 
of the VCAA, and that the Court has yet to speak to the 
situation of a failure to provide timely notice in a post-
VCAA claim.  Nonetheless, as noted, the Board does not deem 
the Court to have foreclosed a finding of non-prejudice to an 
applicant.  Instead, the Board deems the salient 
consideration to be one of whether the record before the 
Board supports such a finding, and that the Board make the 
requisite finding so as to enable a proper review on further 
appeal if pursued by the claimant.  Pelegrini, 118 Vet. App. 
at 120-21.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice, a remedy which the Court specifically 
rejected, at least as concerns pre-VCAA cases.  Pelegrini, 18 
Vet. App. at 120.  The Board discerns no reason to conclude 
the Court would deem such an approach necessary in post-VCAA 
cases, as there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse or partially favorable adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error for 
the following reasons.  First, in the June 2001 application 
for benefits, the veteran's representative informed the RO 
that the veteran received all of his treatment from VA and 
identified the facilities where he was treated.  Second, the 
VCAA notice and duty to assist provisions were set forth in 
the statement of the case (SOC) issued nine days before the 
letter, and there is no record of the SOC having been 
returned as undelivered.  Third, as set forth above, the RO 
issued the letter to the veteran which contained all of the 
statutory elements of notice.  Fourth, the veteran responded 
to the letter by informing the RO that all evidence was of 
record, and there was no further evidence to submit.

The Board finds that the letter met the notice requirements 
of the VCAA, as concerns the statutory content.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel 1-2004 (February 24, 
2004); Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the notice provided to the veteran in the letter was 
not given prior to the two adjudications of the claim, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.

In light of the evidence of record, as set forth above, the 
Board finds that the veteran has not been prejudiced in the 
pursuit of his claim.  The RO, in accordance with the 
veteran's instructions in his claim, obtained the sole 
evidence on which the veteran relied, which were his VA 
treatment records.  The veteran confirmed this in his 
November 2003 response to the letter by advising that there 
was no further evidence to obtain or submit in support of his 
claim.  Thus, the Board's finding is not based on mere 
speculation on how he would have responded to a notice, 
timely or otherwise, see Huston v. Principi, 17 Vet. App. 
195, 203 (2003) ("it is not for the Secretary or this Court 
to predict what evidentiary development may or may not result 
from such notice"), and the evidence shows the file to be 
fully developed.  See De La Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

The Board finds that the timing of the January 2004 VCAA 
notice clearly had no adverse bearing on the development of 
the veteran's claim or other assistance he received or the 
substantive decision to only partially approve his claim.  
See Pelegrini, 18 Vet. App. at 121.  Thus, to decide his 
appeal will not prejudice the pursuit of his claim.  See also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for an appropriate 
examination.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there was a request for assistance which was not acted 
on.  All records obtained or generated have been associated 
with the claim file.  The Board finds that the RO has 
complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2004).

I.  Increased rating claim.

Historically, the veteran was wounded in action in Korea in 
August 1951.  He originally applied for benefits in 1953, but 
he failed to report for his examination, and his claim was 
denied.  He reapplied for benefits in August 1960, and 
physical examination revealed that a metallic fragment from 
the veteran's original SFW remained in his right thigh area, 
and it was surgically removed.  A December 1960 rating 
decision granted service connection for SFW scar residuals, 
right thigh, involving Muscle Group XIII, and SFW, right foot 
and right ankle, granted a temporary total evaluation from 
August 1960 to September 1960 for the right thigh SFW 
residuals, and deferred further evaluation until after an 
examination.  The January 1961 rating decision rated the scar 
residuals, right thigh, as noncompensable, granted service 
connection for SFW scar residual, right lateral thigh, with a 
noncompensable rating, and granted service connection for SFW 
residuals, right foot, which resulted in limitation of 
motion, and evaluated it as 10 percent disabling.

As set forth above, the veteran submitted his current 
application for an increase in June 2001.  The June 2002 
rating decision continued the 10 percent evaluation.  The 
October 2003 rating decision, after a Decision Review Officer 
review, determined the June 2002 rating decision to contain 
clear and unmistakable error.  Specifically, the June 2002 
rating decision failed to bring forward the existing grant of 
service connection for SFW scar residuals, right popliteal 
space, and the temporary 100 percent rating assigned for 
that.  The October 2003 rating decision increased the 
evaluation of the SFW residuals, right calf, right foot, and 
right ankle, from 10 percent to 20 percent, effective June 
11, 2001.  The October 2003 rating decision also restored the 
historical noncompensable evaluation for scar residual, 
status post-removal of foreign body, right popliteal space 
(previously rated as scar, right thigh, residual SFW 
involving Muscle Group XIII), and continued the 
noncompensable rating.  The noncompensable evaluation for the 
SFW scar residual, right lateral thigh, was increased to 10 
percent, effective June 11, 2001, under a diagnostic code for 
a muscle injury.



Factual background.

The field treatment records reflect the veteran's August 4, 
1951, wound as missile, shell fragment, penetrating, right 
foot, and right thigh, with no nerve or artery involvement.  
X-rays determined no fractures to have resulted from the 
fragments.  A clinical record of August 7, 1951, reflects 
that the wounds were debrided.  There were several 
penetrating wounds of the right foot, which were small and 
clean.  The penetrating wound of the right thigh was the 
largest at three inches in length.  An entry of August 10, 
1951, reflects that the foot wound was healing nicely, but 
the thigh wound was tense, swollen, surrounded with edema, 
and markedly tender.  Pus was evacuated and a drain inserted.  
It was deemed healed by August 14, 1951.  Clinical records of 
September 1951 describe the veteran's wounds as shrapnel 
wounds of the right thigh, lower right leg, and right ankle.

The August 1960 Narrative Summary reflects that the veteran's 
SFW was of the posterior right thigh, just above the knee, 
and to the right calf.  Physical examination revealed an area 
of swelling about three inches-by-five inches in diameter 
just above the right popliteal space of the right knee.  X-
rays showed a metallic foreign body in the posterior aspect 
of the right popliteal space.  The metallic foreign body was 
removed, with some difficulty, from the right popliteal 
fossa.  A culture determined the area to be infected with 
coliform bacilli.

A January 2001 VA treatment note for regular follow-up 
reflects the veteran reported he was feeling well, except for 
an irritation of his great toe.  He reported tiredness in his 
legs upon walking two blocks, which subsided with rest, and 
he was able to continue.  He also reported that he rode an 
exercise bike.  A November 2001 treatment note reflects that 
the veteran gets peripheral vascular disease symptoms in his 
right leg after walking one and one-half blocks.  He still 
rode his bike regularly.

The March 2002 VA examination report reflects that the 
veteran reported right foot pain, primarily upon walking or 
standing for periods greater than five minutes, tiredness and 
lack of endurance.  He reported no pain when sitting at rest.  
He denied that his right foot was weak, stiff, swollen, red, 
or hot.  The veteran reported that his symptoms increase if 
he walked further than one-half block or stood for longer 
than five minutes.  The pain lasts for minutes and resolves 
upon rest, and then he is able to continue with his 
activities.  These episodes occur three to four times a week.  
He did not deem them disabling but bothersome.  He reported 
Naprosyn as his only medication.  The veteran also reported 
right hip, thigh, and knee pain, weakness, fatigability, and 
lack of endurance.  The veteran denied using any ambulatory 
aids.  The examiner observed the veteran to walk with a 
slight limp.  The right foot showed a 2 cm scar at the dorsal 
lateral, fourth metatarsal, slightly hypopigmented and tender 
and, lateral to that, along the fifth metatarsal, a 1 cm 
scar, hypopigmented and slightly tender.  The remainder of 
the right foot showed calluses at the second and third toe 
distal phalanx.  No other abnormalities were noted.  
Palpation revealed no abnormality of temperature, crepitance, 
or swelling.  There was tenderness over the dorsum of the 
foot at the fourth and fifth proximal metatarsal area.  Range 
of motion of the right great toe at the MTP joint, 20 degrees 
extension, 10 degrees flexion.  IP joint 10 degrees 
extension, 30 degrees flexion.  Toes two, three, four, and 
five, at the MTP joint, 45 degrees extension, 20 degrees 
flexion; at the PIP joint, 0 degrees extension, 30 degrees 
flexion.  At the DIP joint, 0 degrees extension, 30 degrees 
flexion.  Resisted toe extension for toes two, three, four, 
and five, revealed strength of 5+, and for the great toe, 5.  
Resisted toe flexion for all was strength of 5.  There was 
normal alignment of the Achilles tendon.

Examination of the scar residuals revealed a 4.5 cm by .75 cm 
scar on the right lateral thigh.  It was slightly 
hypopigmented and tender.  There was normal texture, minimal 
disruption of subcutaneous tissue, and no adherence, 
ulceration, or depression.  The right lower leg, proximal 
calf, lateral aspect, revealed a 3 cm by .75 cm scar.  It was 
hypopigmented and slightly tender to palpation.  There was no 
adherence, abnormal texture, ulceration, elevation, 
depression, or underlying tissue loss.  On the right foot, 
dorsal lateral aspect, fourth metatarsal, was a 2 cm 
minimally depressed scar.  It was hypopigmented and tender to 
palpation.  There was no adherence, ulceration, oozing, or 
draining.  At the fifth metatarsal was a 1 cm scar, which was 
hypopigmented and minimally tender.  It was not red, hot, 
oozing, or draining.

Physical examination of the right hip revealed no gross 
abnormality of color, deformity, swelling, or atrophy.  
Palpation elicited no abnormality of temperature, crepitance, 
swelling, or tenderness.  Range of motion (ROM) on flexion 
was to 120 degrees, and extension to 30 degrees.  Abduction 
was to 45 degrees, adduction to 20 degrees, lateral rotation 
to 60 degrees, and medial rotation to 30 degrees.

Physical examination of the right knee revealed no 
abnormality of color, deformity, swelling, or atrophy.  
Palpation elicited no abnormality of temperature, crepitance, 
swelling, or tenderness.  ROM was 0 to 130 degrees.  The 
examiner ordered x-rays to rule out osteoarthritis of the 
right hip and right knee, but the veteran failed to report 
for the x-rays.

An August 2002 VA pre-operative examination report reflects 
the veteran was examined prior to surgery to correct an 
abdominal aortic aneurysm.  The veteran reported that, 
although he got pain in his legs after walking one block, he 
could bicycle for five miles.  Examination of his extremities 
revealed no abnormalities.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10.  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40.    Not all 
disabilities will show all the specified rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
The Board notes that, in order to allow the veteran the 
highest possible evaluation for his SFW residuals, the 
October 2003 rating decision reflects that the RO changed the 
diagnostic code (DC) under which his right foot SFW residuals 
was rated.  Originally under DC 5284, foot injuries, other, 
the October 2003 rating decision indicates that the RO rated 
the veteran for muscle group injuries.  The Board finds that 
the evidence of record supports this determination, as the 
veteran's field treatment records reflect that treatment 
included debridement as well as infection.  Further, 1960 
surgical records reflect that the fragment was removed from 
muscle tissue and the area was infected.

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  VA rating 
criteria for muscle injuries classify muscle injuries as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).  A moderate injury generally will not manifest 
residuals of debridement or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  The history and symptoms will include one 
or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue on 
average use.  Objective findings will include some loss of 
deep fascia or muscle substance and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(ii) and (iii).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

A moderate disability evaluation is for wounds which are 
through and through or deeply penetrating and of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Injuries of moderate 
disability must have required treatment and there must be a 
record of consistent complaint of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings which reveal moderate disability include 
entrance and, if present, exit scars, small or linear, 
indicating short track or missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2), 4.56(c).

For a classification of moderately severe disability, the 
rating criteria require a wound with debridement or prolonged 
infection, or with sloughing of soft parts, intermuscular 
scarring.  History would include prolonged hospitalization 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  Objective 
findings would include indications on palpation of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound 
side) demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

The historical symptomatology of the veteran's SFW residuals 
involved his right foot and right calf, with the primary 
symptomatology having been some loss of dorsiflexion of the 
right foot.  The muscle groups impacted are Muscle Groups XI 
and XII.  Group XI functions include muscles of the calf and 
propulsion, plantar flexion of the foot, flexion of the toes 
and knee, and stabilization of the arch.  Moderate disability 
of Muscle Group XI allows an evaluation of 10 percent, and 
moderately severe disability, 20 percent.  38 C.F.R. § 4.73, 
DC 5311.
Group XII functions include dorsiflexion and extension of the 
toes.  The disability ratings are identical to those for 
Group XI.  The Board finds that the evidence of record shows 
the veteran's muscle injuries to meet the criteria for 
moderate disability.  The Board finds that the criteria for 
moderately severe are not supported by the overall objective 
findings.  As noted above, the field treatment records 
reflect that the veteran's wounds were debrided and the thigh 
wound developed infection, which are symptoms of a moderately 
severe penetrating injury rather than one of moderate injury.  
The records do not, however, reflect prolonged 
hospitalization for treatment of the injury and infection, 
and the examination reports do not reflect palpation to have 
indicated loss of deep fascia or muscle substance. 

The March 2002 examination report reflects that the veteran 
had limited loss of ROM for his right knee.  ROM was 0 to 130 
degrees, which is 10 degrees less than the norm of 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  Further, the 
examination report reflects that the examiner opined that the 
veteran's right hip and leg symptoms were not due to his SFW 
residuals.  The examination report reflects no findings of 
the examiner of weakness in the toes or LOM.  The report 
reflected that the veteran's right foot was tender in the 
area of the scars at the dorsal lateral, fourth metatarsal 
and at the fifth metatarsal.  Consequently, the findings of 
the March 2003 examination reflect that, relatively, the 
injury residuals of the veteran's Group XII muscles are of 
more severity than to his Group XI muscles, although it does 
not impact the ultimate evaluation of his residuals.

In light of the fact that Groups XI and XII involve muscles 
of the same anatomical region, the most severely injured 
muscle group is increased by one level and that becomes the 
combined rating for both affected groups.  38 C.F.R. 
§ 4.55(e).  As described above, in light of the examination 
findings as concerns the veteran's right foot, Group XII is 
deemed to be the more severely injured, and the finding of a 
moderate injury is increased to moderately severe, which 
allows an evaluation of 20 percent.  DC 5312.  The bases for 
why a higher, 30 percent, rating is not warranted is provided 
above.  Further, the Board finds that 20 percent adequately 
compensates the veteran for his functional loss due to pain 
and lack of endurance, 38 C.F.R. § 4.40, as the examination 
findings did not include weakness.  The Board notes that the 
October 2003 rating decision deemed the scars on the 
veteran's right foot and right lower leg to have been part of 
the muscle group symptomatology and rating thereof.  The 
Board finds no impropriety in this methodology and, as a 
result thereof, finds that a separate rating under the rating 
criteria for scars is not indicated.  See 38 C.F.R. § 4.14.

The same analysis is applicable to the veteran's SFW of the 
right lateral thigh.  The October 2003 rating decision 
determined that, in light of the history of the wound, the 
right lateral thigh SFW residual should be evaluated as a 
muscle injury instead of a non-symptomatic scar residual.  
The Board finds that the medical evidence of record supports 
this determination.  Although the initial field and field 
hospital treatment of the veteran's wound apparently failed 
to detect the metallic foreign body in the right popliteal 
area, it clearly was part of the wound the veteran incurred 
in August 1951.  Further, the August 1960 surgical record 
reflects that the fragment was removed from the right 
popliteal fascia and that the area was infected.  These 
factors, combined with the veteran's report of having 
experienced the cardinal signs of a muscle injury, support a 
rating for a muscle injury.

The muscles impacted by the SFW residuals, right lateral 
thigh, are in Muscle Group XIV.  A moderate injury of a group 
XIV muscle allows an evaluation of 10 percent, and a 
moderately severe injury, 30 percent.  38 C.F.R. § 4.73, DC 
5314.  The Board finds that the severity of the injury to be 
moderate, as the history of the wound does not reflect loss 
of deep fascia, muscle substance, or normal firm resistance 
of the muscles.  The March 2002 examination report reflects 
that the examiner attributed the tenderness of the scar to 
minimal disruption of subcutaneous tissue.  As a result, the 
higher rating of 30 percent for a moderately severe injury is 
not warranted.  38 C.F.R. § 4.56(d)(3).  The Board finds that 
10 percent adequately compensates the veteran for his 
functional loss due to pain and weakness, 38 C.F.R. § 4.40, 
especially in light of the fact that he reported his primary 
symptom to be pain and weakness in his right foot.  Further, 
as discussed above, the examination report reflects that his 
rheumatoid arthritis is not related to his SFW residuals.


II.  Service connection claim.

Factual background.

VA treatment records reflect that the veteran was diagnosed 
with rheumatoid arthritis in July 1996.  The treatment 
records reflect no comment, opinion, or other medical 
evidence as to the etiology of the rheumatoid arthritis.  The 
veteran's June 2001 application requested service connection 
for "arthritis and rheumatism" of the right leg as due to 
the service-connected SFW residuals, right leg.

The March 2002 VA examination report set forth in Part I is 
incorporated here by reference.  Further, the examiner opined 
that the veteran's rheumatoid is not related to the veteran's 
SFW residuals.  The examiner observed further that, should 
the x-rays he ordered rule out osteoarthritis, the 
symptomatology of the veteran's right hip and knee would be 
related to his SFW residuals.  

Analysis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The veteran is entitled to 
the benefit of the doubt where the evidence in favor of 
service connection and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.

The medical evidence of record does not show the veteran's 
rheumatoid arthritis to be causally related to his service-
connected SFW residuals, as reflected in the March 2002 
examination report wherein the examiner opined that there was 
no relationship.  While the examiner alluded to a potential 
alternative basis for a relationship between the veterans' 
right hip and right leg pain and his SFW residuals, pending 
analysis of x-rays, the veteran did not report for the x-
rays.  Thus, the veteran's actions precluded consideration of 
any evidence which may have been provided by the x-rays.  For 
the reasons set forth above, the Board finds that the 
evidence preponderates against a finding of service 
connection for rheumatoid arthritis as secondary to the 
service-connected SFW residuals.  38 C.F.R. §§ 3.102, 3.303, 
3.655(b).




ORDER

Entitlement to a rating in excess of 20 percent for SFW 
residuals, right lower leg and right foot, is denied.

Entitlement to a rating in excess of 10 percent for SFW scar 
residuals, right lateral thigh, is denied.

Service connection for rheumatoid arthritis as secondary to 
service-connected SFW residuals is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


